Simmons, C. J., and Candler, J.,
dissenting. This case turns upon the question whether the will of the late General Henry R. Jackson created a trust in favor of the plaintiffs in error, Basilene Prince, Jacqueline P. Thomas and Henry R. J. Prince, children of the testator’s sister, Mrs. Sarah M. R. Prince, which is enforceable in a court of equity. If it did create such a trust, then the decree of the court, declaring that they “ are not entitled to the ■claim set up in their answers, or to any judgment or relief against the estate of the testator, Henry R. Jackson, or the executor of his will,” and ratifying the agreements made by his widow and other heirs at law as to the disposition of his estate, was wrong. If it did not create such a trust, the plaintiffs in error have no legal reason to complain of the decree. While we think it was clearly the intention and purpose of the testator that the children or grandchildren of Mrs. Prince should, if necessary, be assisted to some extent, by Mrs. Jackson, from the income of his estate remaining after his wife and sister had been provided for therefrom as he directed, yet, in our opinion, the clause of the will providing for such assistance is too vague, indefinite, and uncertain to create a trust enforceable in a court of equity. To begin with, the language, “so much more of it as to her may seem proper,” when applied to any purpose whatever, is very indefinite and uncertain, as the amount is left entirely to the discretion of Mrs. Jackson; and the words, “to be allotted to the assistance of,” etc., which immediately follow, and disclose the purpose for which she is to exercise this discretion, render the intention of the testator still more obscure and uncertain, for he could not well have used a more indefinite term than the word “ assistance.” It evidently was used in the sense of aid or help; so that the clause seems to mean that Mrs. Jackson, from the income remaining undisposed of after she has received her portion thereof and has provided from the balance for the support of Mrs. Prince, shall help the Pririce children or grandchildren to the extent that to *831her may seem proper. If the testator, in this clause, had used the word “ support,” as he did when he made the provision for his sister, Mrs. Prince, or the word “maintenance,” then it may be that a court of equity would declare a trust to exist, and undertake, through its usual processes, in the light of all the pertinent facts and circumstances adduced by evidence, to ascertain and determine how much should be taken from the fund remaining after Mrs. Jackson’s portion of the income was separated from the whole, for the purpose of supporting or maintaining the children of Mrs. Prince. For while the words “ support,” “ maintenance,” “ education,” and the like are in themselves indefinite as measures by which to fix the amount of money to be taken from a given fund, in cases of a character similar to this, each, as a measure of amount, indicates a sum which is approximately ascertainable by a resort to the relevant facts and circumstances of the particular case. See, in this connection, Hart v. Hart, 81 Ga. 785; Tate v. Chandler, 115 Ga. 462. Each indicates an amount which can neither be divided, nor even materially reduced, without becoming too small to fill the measure of the descriptive term. For instance, if in a given case $1,000 is necessary for “support,” “ maintenance,” or “education,” $500 will not answer the purpose indicated by the term employed, nor will $900. But when, we come to consider the term “ assistance,” we find a term which, as a measure of quantity, is exceedingly vague, indefinite and uncertain, and which can not be made definite and certain by a resort to evidence. Within t|ie term “assistance” may be comprehended many degrees, and yet each, when taken separately, may fill the measure of the term. In a given case, $5,000 may not amount to more than “assistance,” and yet, in the same case, two thousand, one thousand, one hundred, or fifty dollars, or even less, may be “ assistance.” A direction to one person to apply so much of a given fund as to her may seem proper to be allotted to the assistance of other designated persons gives a wide field for the exercise of the discretion' conferred, too wide, we think, for a court to undertake to say how much the directing party intended, under given circumstances, should be so applied. The field is not only wide by reason of the indefiniteness and uncertainty of the scope of the term “ assistance,” but it is rendered still wider by the fact that the assistance is “to be allotted” among several, thus giving *832discretion not only as to the aggregate sum to be used for the purpose of assisting the intended beneficiaries, but also discretion as to the proportions in -which it shall be distributed among them.
Again, the term “ assistance,” as here used, seems to imply that there must .exist a necessity for help, especially in view of the fact that the testator’s own children and grandchildren were to receive nothing from the income of his estate except the residue, after Mrs. Jackson had exercised the discretion conferred upon her by this clause of the will. So we think that Mrs. Jackson’s discretion was to be exercised in determining when the beneficiaries, or any one or more of them, needed help, and the extent to which it should be rendered in each case. That the testator intended to give his wife a wide and untrammelled discretion in reference to the provision which he made for the benefit of the children or grandchildren of Mrs. Prince we think is evident, not only from the language which he employed when conferring it upon her, but also, from the fact that in the clause immediately preceding the one which we are construing, when he was providing for Mrs. Prince, he limited Mrs. Jackson’s discretion as to the amount of the income to be used to “ such part of it as [might] be necessary to the support of” Mrs. ‘Prince. He knew and appreciated the difference between the words “support” and “assistance,” and his change from the one to the other, in these two clauses placed in juxtaposition to each other, indicates his intention as to the different degrees of discretion which Mrs. Jackson should exercise. In the one he gave her a discretion so limited and defined as to render it practicable for a court of equity to exercise it, in the event she refused to do so; in the other he gave her a discretion so broad and unfettered as to prevent the substitution in its exercise of any other mind for hers. Another circumstance to be considered is, that while the provision for the support of Mrs. Prince was to be annually made' by Mrs. Jackson from the income of the estate in excess of Mrs. Jackson’s portion, so long as they both lived, such support was not contingent upon the life of Mrs. Jackson, but was to be continued after her death, if Mrs. Prince survived her. But the ■ assistance whieh he directed his wife to give to the Prince‘children or grandchildren *833was not only dependent upon her discretion while she lived, but was to be no longer rendered when she, to whom he had confided this discretion, by reason of death could not longer exercise .it. It would seem that he intended that when death should terminate her discretion in the matter, all power to assist them from his estate should be terminated also. It seems hardly probable that if he had intended to create a trust for the assistance of his nephew and nieces, or their children, he would have made its duration dependent entirely upon the life of his wife, who, in the natural order of things, might follow him to the grave at any moment. The testator made the discretion of his wife the only measure of his intention as to the amount of assistance to be rendered from the income of his estate to the children or grandchildren of Mrs. Prince; and, in our opinion, if she chooses to not take under the will, and thus, in effect, declines to accept the responsibilities and exercise the discretion which he conferred upon her, no court should undertake to make its own discretion the measure of his testamentary intentions in this matter. The particular clause which we have been considering created no trust which a court of ¿-equity can enforce. We think the judgment of the court below should'be affirmed.